Abatement Order filed December 6, 2012




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00348-CV
                                  ____________

                          SUSAN MEEK, M.D., Appellant

                                          V.

  ROCKNE ONSTAD INDIVIDUALLY AND D/B/A THE ONSTAD LAW FIRM
       AND JOYCE STAMP LILLY INDIVIDUALLY AND D/B/A JOYCE
                  STAMP LILLY, RN, JDPC, Appellees


                      On Appeal from the 268th District Court
                              Fort Bend County, Texas
                       Trial Court Cause No. 07-DCV-156522


                              ABATEMENT ORDER

      The court reporter, Edward Meaux, informed this court he has been unable to
locate the exhibits in this case. Appellant filed a motion to remand for a new trial or,
alternatively, to abate for a hearing. Appellees responded, and agreed abatement would
be appropriate.
       Rule 34.6(f) of the Texas Rules of Appellate Procedure provides that an appellant
is entitled to a new trial when the reporter=s record or exhibits are lost, under the
following circumstances:

       (1) if the appellant timely requested a reporter=s record;
       (2) if, without the appellant=s fault, a significant exhibit or a significant
       portion of the court reporter=s notes and records has been lost or destroyed .
       .. ;
       (3) if the lost, destroyed, or inaudible portion of the reporter=s record, or the
       lost or destroyed exhibit, is necessary to the appeal=s resolution; and
       (4) if the lost, destroyed or inaudible portion of the reporter=s record cannot
       be replaced by agreement of the parties, or the lost or destroyed exhibit
       cannot be replace either by agreement or the parties or with a copy
       determined by the trial court to accurately duplicate with reasonable
       certainty the original exhibit.
Tex. R. App. P. 34.6(f).

       Accordingly, appellant’s motion is granted in part and the trial court is directed to
conduct a hearing to determine the following: (1) whether appellant timely requested a
reporter=s record; (2) whether without the appellant=s fault, significant exhibits have been
lost or destroyed; (3) whether the lost exhibits are necessary to appellant=s appeal; and (4)
whether the parties can agree on replacement of the missing exhibits with copies, or (5) if
the trial court can determine that copies accurately duplicate the missing exhibits with
reasonable certainty. The court is directed to reduce its findings to writing and to have a
supplemental clerk=s record containing those findings filed with the clerk of this court,
together with a reporter=s record from the hearing, on or before January 7, 2013.

       The appeal is abated, treated as a closed case, and removed from this court=s active
docket. The appeal will be reinstated on this court=s active docket when the trial court=s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance with
this court=s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.



                                       PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.